DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference number “1412” in figure 14 has been used to designate both height and aligner in paras. 0105 and 0107.
Reference number “1512” in figure 14 has been used to designate both height and appliance in para. 0109.
Reference number “111a” in para. 0059 has been used to designate both first appliance and first occlusal block.
Reference number “110a” in para. 0068 has been used to designate both first appliance and first engagement structure.
Reference number “136a” in para. 0069 has been used to designate both first base and second base.
Reference number “152” in para. 0082-83 has been used to designate both retaining feature and undercut.
Reference number “110” in para. 0084 has been used to designate both engagement structure and occlusal block.
Reference number “1411” in para. 0099 and 0129 has been used to designate both engagement structure and occlusal block.
The drawings are objected to because in fig. 20, there is an unlabeled arrow to the right of ref. num. 1514 which appears to be a computer mouse pointer.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:
Figure 14 does not include reference number 1530
Figure 6 does not include reference number 136a.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 10a, 10b, 116b, 122a, 122b, 142a, 1470, 1500, 1604, 1719, 1712, 2010, 2012.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
In lines 7-8, “include a first” is grammatically incorrect. A suggested correction is “including a first”.
In line 9, “A second a second” is repeated. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Para. 0051: “appliance100b” is a misspelling
Para. 0059: “110for” is a misspelling
Para. 0063: “blocks111” is a misspelling
Para. 0068: “block111a” and “block111b” are misspellings.
Para. 0070: “surface112b” is a misspelling
Para. 0144: The title “Methods and systems thermoforming an object needs a quotation mark at the end of the title.
Para. 0144: In the specification, the title of U.S. Patent 9,103,338 is stated to be “Methods and systems thermoforming an object”, however the patent with that number is titled “Hydraulic System for Aircraft Actuators”.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code: “invisalign.com” in para. 0144. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term Invisalign™ in paras. 0039 and 0144, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 2, 11, and 20 are objected to because of the following informalities:
In claim 2, line 1, “1, the undercut” is grammatically incorrect. A suggested correction is “1, wherein the undercut”
In claim 11, line 1, “10, the first” is grammatically incorrect, A suggested correction is “10, wherein the first”.
In claim 20, line 1, “19, the first” is grammatically incorrect. A suggested correction is “19, wherein the first”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the undercut" in line 1.  It is unclear if this limitation refers to “the first undercut” or “the second undercut” in claim 1. Claims 3-5, which are dependent on claim 2, are similarly rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al (U.S. Publication No. 2015/0238280 A1).

    PNG
    media_image1.png
    477
    784
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    494
    726
    media_image2.png
    Greyscale

In regards to claim 1, Wu et al discloses a plurality of occlusal blocks for a mandibular relocation (figs. 12D) comprising a first occlusal block (1206) comprising a first engagement surface (engagement surface 1 in annotated fig. 12D) and a first side surface (side surface 1 in annotated fig. 12D); a first undercut (undercut 1 in annotated fig. 12D) formed in the first side surface of the first occlusal block (paras. 0293-0294); a second occlusal block (1208) comprising a second engagement surface (engagement surface 2 in annotated fig. 12D) to engage the first engagement surface and a second side surface (side surface 2 in annotated fig. 12D); and a second undercut (undercut 2 in annotated fig. 12D) formed in the second side surface of the second occlusal block (paras. 0293-0294).  
In regards to claim 2, Wu et al discloses a plurality of occlusal blocks wherein the undercut extends from a base (base in annotated fig. 12D) of the first occlusal block towards an occlusal surface (occlusal surface in annotated fig. 12D) of the first occlusal block at a draft angle (draft angle in annotated fig. 12D) with respect to a line (perpendicular line in annotated fig. 12D) perpendicular to the occlusal plane (paras. 0293-0294).  
In regards to claim 3, Wu et al discloses a plurality of occlusal blocks wherein the first side surface (first side surface in annotated fig. 12D) is a buccal side surface and the first occlusal block (1206) includes a lingual side surface (side surface 3 in annotated fig. 12D), opposite the buccal side surface, the lingual side surface including a third undercut (undercut 3 in annotated fig. 12D) (paras. 0293-0294).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Publication No. 2015/0238280 A1) as applied to claim 2 above.

    PNG
    media_image3.png
    445
    554
    media_image3.png
    Greyscale

In regards to claim 4, Wu et al discloses the invention substantially as claimed. Wu et al does not explicitly teach a plurality of occlusal blocks wherein the draft angle is between about 1 degree and about 45 degrees, but Wu et al teaches that the side surfaces of the occlusal block can be tapered inward toward the bottom surface (para. 0294). Thus, it would have been obvious to a person of ordinary skill in the art to try the draft angle between about 1 degree and about 45 degrees (or any desired angle) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the draft angle is between about 1 degree and about 45 degrees. Doing so would help minimize and prevent degrading the retention and functionality of the shell of the dental appliance. 
In regards to claim 5, Wu et al discloses the invention substantially as claimed. Wu et al does not explicitly teach a plurality of occlusal blocks wherein the draft angle is about 25 degrees, but Wu et al teaches that the side surfaces of the occlusal block can be tapered inward toward the bottom surface (para. 0294). Thus, it would have been obvious to a person of ordinary skill in the art to try the draft angle at about 25 degrees (or any desired angle) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the draft angle is about 25 degrees. Doing so would help minimize and prevent degrading the retention and functionality of the shell of the dental appliance.
In regards to claim 6, Wu et al discloses a plurality of occlusal blocks (fig. 4A-4C, 12D) for a mandibular relocation, comprising a first occlusal block (1206) comprising a first engagement surface (engagement surface 1 in annotated fig. 12D) and a first side surface (side surface 1 in annotated fig. 12D); a first undercut (undercut 1 in annotated fig. 12D) formed in the first side surface of the first occlusal block (paras. 0293-0294); a second occlusal block (1208) comprising a second engagement surface (engagement surface 2 in annotated fig. 12D) to engage the first engagement surface and a second side surface (side surface 2 in annotated fig. 12D).
The embodiment of Wu et al of fig. 12D fails to disclose a plurality of occlusal blocks comprising a first keyway formed in the first side surface of the first occlusal block and a second keyway formed in the second side surface of the second occlusal block. 
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) comprising a first keyway (442-1) formed in the first side surface (458) of the first occlusal block (paras. 0132) and a second keyway formed in the second side surface of the second occlusal block (paras. 0043, 0124).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks comprising a first keyway formed in the first side surface of the first occlusal block and a second keyway formed in the second side surface of the second occlusal block. Doing so would allow for additional structural rigidity.
In regards to claim 7, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks wherein the first side surface has a lower portion and an upper portion.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the first side surface (436) has a lower portion (lower portion in annotated fig. 4C) and an upper portion (upper portion in annotated fig. 4C) (para. 0134).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the first side surface has a lower portion and an upper portion. Doing so would allow for additional structural rigidity.
In regards to claim 8, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks wherein the lower portion extends from a base towards an occlusal surface.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the lower portion (lower portion in annotated fig. 4C) extends from a base towards an occlusal surface (para. 0134, see fig. 4C).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the lower portion extends from a base towards an occlusal surface. Doing so would allow for additional structural rigidity.
In regards to claim 9, Wu et al teaches the invention substantially as claimed. The embodiment of  fig. 12D of Wu et al fails to teach a plurality of occlusal blocks wherein the upper portion extends from the occlusal surface towards the base.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the upper portion (upper portion in annotated fig. 4C) extends from the occlusal surface towards the base (para. 0134, see fig. 4C).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the upper portion extends from the occlusal surface towards the base. Doing so would allow for additional structural rigidity.
In regards to claim 10, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks, wherein the upper portion meets the lower portion along a mesial-distal line between the occlusal surface and the base.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the upper portion (upper portion in annotated fig .4C) meets the lower portion (lower portion in annotated fig. 4C) along a mesial-distal line (mesial-distal line in annotated fig. 4C) between the occlusal surface (occlusal surface in annotated fig. 4C) and the base (base in annotated fig. 4C) (para. 0134).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the upper portion meets the lower portion along a mesial-distal line between the occlusal surface and the base. Doing so would allow for additional structural rigidity.
In regards to claim 11, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al further teaches a plurality of occlusal blocks (figs. 4A-4C, 12D) wherein the first side surface (side surface 1 in annotated fig. 12D) forms the undercut (undercut 1 in annotated fig. 12D) by extending from the base (base in annotated fig. 12D) at a draft angle (draft angle in annotated fig. 12D) with respect to a line (perpendicular line in annotated fig. 12D) perpendicular to the occlusal plane. 
The embodiment of fig. 12D of Wu et al fails to teach a side surface of the lower portion extending from the base towards the upper portion. 
However, the embodiment of Wu et al of figs. 4A-4C teaches a side surface of the lower portion (lower portion in annotated fig. 4C) extending from the base (base in annotated fig. 4C) towards the upper portion (upper portion in annotated fig. 4C) (para. 0134).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a side surface of the lower portion extending from the base towards the upper portion. Doing so would allow for additional structural rigidity.
In regards to claim 12, Wu et al teaches the invention substantially as claimed. Wu et al further teaches a plurality of occlusal blocks (fig. 12D) wherein the first side surface (side surface 1 in annotated fig. 12D) is a buccal side surface and the first occlusal block (1206) includes a lingual side surface (side surface 3 in annotated fig. 12D), opposite the buccal side surface, the lingual side surface extending from the base at the draft angle (paras. 0293-0294).
In regards to claim 13, Wu et al teaches the invention substantially as claimed. Wu et al does not explicitly teach a plurality of occlusal blocks wherein the draft angle is between 1 degree and 45 degrees, but Wu et al teaches that the side surfaces of the occlusal block can be tapered inward toward the bottom surface (para. 0294). Thus, it would have been obvious to a person of ordinary skill in the art to try the draft angle between 1 degree and 45 degrees (or any desired angle) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the draft angle is between 1 degree and 45 degrees. Doing so would help minimize and prevent degrading the retention and functionality of the shell of the dental appliance. 
In regards to claim 14, Wu et al teaches the invention substantially as claimed. Wu et al does not explicitly teach a plurality of occlusal blocks wherein the draft angle is about 5 degrees, but Wu et al teaches that the side surfaces of the occlusal block can be tapered inward toward the bottom surface (para. 0294). Thus, it would have been obvious to a person of ordinary skill in the art to try the draft angle at about 5 degrees (or any desired angle) in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product as claimed has the properties predicted by the prior art, it would have been obvious to make the system or product where the draft angle is about 5 degrees. Doing so would help minimize and prevent degrading the retention and functionality of the shell of the dental appliance. 
In regards to claim 15, Wu et al teaches a system (figs. 4A-4C, 12D) comprising a plurality of first and second orthodontic aligners for a plurality of stages of treatment (para. 0041), each of the plurality of first and second orthodontic aligners having tooth receiving cavities (para. 0039) for incrementally repositioning a patient's teeth from an initial position towards a final position; the plurality of first orthodontic aligners having a first occlusal block (1206) comprising a first engagement surface (engagement surface 1 in annotated fig. 12D) and a first side surface (side surface 1 in annotated fig. 12D); - 49 -Attorney Docket No. 11353.011US3 (1731.US.P3) a first undercut (undercut 1 in annotated fig. 12D) formed in the first side surface of the first occlusal block (paras. 0293-0294); the plurality of second orthodontic aligners having: a second occlusal block (1208) comprising a second engagement surface (engagement surface 2 in annotated fig. 12D) to engage the first engagement surface and a second side surface (side surface 2 in annotated fig. 12D). 
The embodiment of Wu et al of fig. 12D fails to disclose a system comprising a first keyway formed in the first side surface of the first occlusal block and a second keyway formed in the second side surface of the second occlusal block. 
However, the embodiment of Wu et al of figs. 4A-4C teaches a system comprising a first keyway (442-1) formed in the first side surface (458) of the first occlusal block (paras. 0132) and a second keyway formed in the second side surface of the second occlusal block (paras. 0043, 0124).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a system comprising a first keyway formed in the first side surface of the first occlusal block and a second keyway formed in the second side surface of the second occlusal block. Doing so would allow for additional structural rigidity.
In regards to claim 16, Wu et al teaches the invention substantially as claimed. The embodiment of fig.12D of Wu et al fails to teach a plurality of occlusal blocks wherein the first side surface has a lower portion and an upper portion.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the first side surface (436) has a lower portion (lower portion in annotated fig. 4C) and an upper portion (upper portion in annotated fig. 4C) (para. 0134).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the first side surface has a lower portion and an upper portion. Doing so would allow for additional structural rigidity.
In regards to claim 17, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks wherein the lower portion extends from a base towards an occlusal surface.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the lower portion (lower portion in annotated fig. 4C) extends from a base towards an occlusal surface (para. 0134, see fig. 4C).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the lower portion extends from a base towards an occlusal surface. Doing so would allow for additional structural rigidity.
In regards to claim 18, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks wherein the upper portion extends from the occlusal surface towards the base.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the upper portion (upper portion in annotated fig. 4C) extends from the occlusal surface towards the base (para. 0134, see fig. 4C).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the upper portion extends from the occlusal surface towards the base. Doing so would allow for additional structural rigidity.
In regards to claim 19, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al fails to teach a plurality of occlusal blocks, wherein the upper portion meets the lower portion along a mesial-distal line between the occlusal surface and the base.  
However, the embodiment of Wu et al of figs. 4A-4C teaches a plurality of occlusal blocks (para. 0124) wherein the upper portion (upper portion in annotated fig .4C) meets the lower portion (lower portion in annotated fig. 4C) along a mesial-distal line (mesial-distal line in annotated fig. 4C) between the occlusal surface (occlusal surface in annotated fig. 4C) and the base (base in annotated fig. 4C) (para. 0134).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a plurality of occlusal blocks wherein the upper portion meets the lower portion along a mesial-distal line between the occlusal surface and the base. Doing so would allow for additional structural rigidity.
In regards to claim 20, Wu et al teaches the invention substantially as claimed. The embodiment of fig. 12D of Wu et al further teaches a plurality of occlusal blocks (figs. 4A-4C, 12D) wherein the first side surface (side surface 1 in annotated fig. 12D) forms the undercut (undercut 1 in annotated fig. 12D) by extending from the base (base in annotated fig. 12D) at a draft angle (draft angle in annotated fig. 12D) with respect to a line (perpendicular line in annotated fig. 12D) perpendicular to the occlusal plane. 
The embodiment of fig. 12D of Wu et al fails to teach a side surface of the lower portion extending from the base towards the upper portion. 
However, the embodiment of Wu et al of figs. 4A-4C teaches a side surface of the lower portion (lower portion in annotated fig. 4C) extending from the base (base in annotated fig. 4C) towards the upper portion (upper portion in annotated fig. 4C) (para. 0134).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of fig. 12D of Wu et al to incorporate the teachings of the embodiment of figs. 4A-4C of Wu et al and provide a side surface of the lower portion extending from the base towards the upper portion. Doing so would allow for additional structural rigidity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY N HUYNH/            Examiner, Art Unit 3772                                                                                                                                                                                            
/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772